Upon consideration of the petition filed by Plaintiff on the 26th day of August 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th day of October 2004."
Upon consideration of the petition filed on the 26th day of August 2004 by Plaintiff in this matter for discretionary review of the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th day of October 2004."